Title: To James Madison from Peter Audrain, 11 January 1807
From: Audrain, Peter
To: Madison, James



Sir,
Detroit 11. January 1807.

I beg leave to inform you that a Copy of our laws, printed at the City of Washington, is very much wanted for the use of our Supreme Court; a Seal & a Screw press for the Same Court, and also for the Several district Courts of the Territory are wanted; the vol. of laws may be forwarded by the mail, and the Screws & Seals might be sent to Presqu’isle, with an order to forward us the Same by the first Navigation in the Spring.
A Vol. of the laws of Congress of the last Session is also Wanted for the use of our Courts.  I have the honor to be with great Respect, Sir, Your very humble and most obedient Servant,

Peter AudrainClerk of the Supreme Court


